LEVINE, P. J.
Harry L. Hayden was assistant manager of the Rudolph Wurlitzer Co. during the latter part of August 1923. No musical instruments could be taken from the store of the Rudolph Wurlitzer Co. without his signature to a. de*433livery sheet. At this time one, Mrs. Spring was a piano sales lady; and Hayden told Mrs. Spring that he had purchased a new Belmore Player Piano from a party in Cincinnati and asked her to sell it for him. She agreed.
Attorneys—D. K. Henderson, for Company; Alfred Safran, for Corbett; both of Cleveland.
Hayden attached his signature to a delivery sheet and caused the player piano to be taken to Mrs. Spring’s apartment; it being delivered under a fictitious name. The piano was kept for some six months and then Mrs. Spring sold it to John Corbett for $250. Hayden absconded and the Wurlitzer Co. brought replevin proceedings to recover posession of the player piano.
The Cleveland Municipal Court held that Corbett was an innocent purchaser for value, and therefore replevin proceedings would not lie against him. Error was prosecuted and the Court of Appeals held:
1. The protection afforded an innocent purchaser for value is in no case extended to those cases in which there was not a transfer of the legal title.
2. It is only applicable to equitable rights and title. If Corbett were vested with legal title he would be protected against the assertion of equities on the part of others, because it is conceded that his equity is superior.
3. In this case it was a plain case of theft. Hayden had no claim or title to the piano. He could therefore confer none upon Mrs. Spring. Mrs. Spring having no right or title could confer none upon Corbett.
4. The Rudolph Wurlitzer Co. rightfully brought replevin proceedings and was entitled to possession of its property. Judgment reversed and judgment entered in favor of the Wurlitzer Co.